Citation Nr: 0813666	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-23 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from October 1958 to February 1962.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2006 and September 2007, the Board referred 
the case to the Veterans Health Administration (VHA) for 
advisory medical opinions.  In March 2008, the appellant and 
her representative submitted additional evidence that was not 
reviewed by the RO.  In a March 2008 informal hearing 
presentation, they waived RO consideration of the additional 
evidence, permitting the Board to consider such records in 
the first instance.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The veteran died in September 2002 at the age of 60.

2.  During his lifetime the veteran had not established 
service connection for any disability.

3.  The veteran's death certificate certifies that his 
immediate cause of death was post-cardiac arrest, 
resuscitated, due to ischemic heart disease, due to insulin 
dependent diabetes; other significant conditions contributing 
to his death were renal insufficiency and liver failure, post 
arrest. 

4.  The veteran's ischemic heart disease, insulin dependent 
diabetes, renal insufficiency and liver failure were not 
manifested in service; ischemic heart disease and insulin 
dependent diabetes were not manifested within one year after 
the veteran's discharge from service; and no disease that 
caused or contributed to cause the veteran's death is shown 
to have been related to his service.
5.  A service-connected disability did not cause or 
contribute to cause the veteran's death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
The appellant was provided content-complying notice by letter 
in November 2002, prior to the initial adjudication of the 
claim in January 2003.  The letter explained the evidence 
necessary to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  Although the November 2002 letter 
did not specifically inform the appellant to submit any 
pertinent evidence in her possession, it advised her of the 
evidence required to substantiate her claim, and that she 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
her behalf.  She has had ample opportunity to respond.  While 
she was not advised of the criteria governing effective dates 
of awards, she is not prejudiced by lack of such notice (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as this determination does not address any effective 
date issues.  Neither the appellant nor her representative 
alleges that notice has been less than adequate.

Regarding VA's duty to assist, the veteran's service medical 
records and available post-service treatment records have 
been secured.  VA's duty to assist is met.  Furthermore, in 
March 2007 and November 2007 the Board obtained VHA medical 
advisory opinions in this matter.  By May 2007 and December 
2007 letters, the appellant and her representative were 
notified of the opinions and provided with copies.  She was 
notified that she had 60 days (from the date of each letter) 
to submit any additional evidence or argument in support of 
her claim.  In March 2008, she submitted additional argument 
and evidence in the form of medical opinions, along with a 
waiver of RO consideration of the additional evidence, 
permitting the Board to consider such records in the first 
instance.  See 38 C.F.R. § 20.1304(c).  Accordingly, the 
Board will address the merits of the claim.

II.  Factual Background, Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims files, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service personnel records note that the veteran's military 
occupational specialty was welder/blacksmith.  His service 
medical records are silent for complaints or findings related 
to heart disease, diabetes, renal insufficiency, or liver 
failure.  

Private treatment records note that the veteran was seen with 
unstable angina and had coronary artery disease diagnosed in 
1981; the only risk factor noted was smoking.  A private 
treatment record notes that the veteran began "very heavy" 
smoking at age 12 or 13; his father may have had heart 
disease.  The veteran suffered a myocardial infarction in 
1993.  Thereafter, he developed diabetes and obesity.

An October 2001 statement from Dr. L.W.G. notes the veteran's 
history of welding during his military service and his 
development of unstable angina in 1981.  Dr. L.W.G. opined 
that the veteran's exposure to fumes during welding could not 
be excluded as having a role in his development of premature 
atherosclerosis.  He further opined that the veteran's 
exposure to welding fumes could cause at least a 10 percent 
disability at the time of his discharge from service.  

During his lifetime, the veteran did not establish service 
connection for any disability.  By rating decision in June 
2002, the RO (in pertinent part) denied service connection 
for severe congestive heart failure.  

The veteran died in September 2002 at the age of 60.  His 
death certificate lists the immediate cause of death as post-
cardiac arrest, resuscitated, due to ischemic heart disease, 
due to insulin dependent diabetes.  Other significant 
conditions contributing to the veteran's death were renal 
insufficiency and liver failure, post arrest.  The appellant 
claims that the veteran's death-causing heart disease was due 
to his inhalation of welding fumes during his military 
service.

In October 2002, Dr. D.G., the veteran's family physician, 
noted that there are many risk factors for ischemic disease, 
"but it is thought that some industrial exposure to welding 
health hazards while serving in the military may be 
contributory, both to [the veteran's] ischemic heart disease 
and the diabetes."  In February 2003, Dr. D.G. opined that 
although there are many risk factors for ischemic heart 
disease, the veteran's exposure to welding fumes in service 
was the most significant contributing factor to the veteran's 
heart disease and ultimately, his death.  However, in May 
2004, Dr. D.G. stated that, although the veteran did work as 
a welder for 39 months during his military service, it was an 
overstatement of the evidence to say that exposure to welding 
fumes was the most significant contributing factor to the 
veteran's heart disease.  

A June 2004 statement from Dr. M.L.H. notes that the 
veteran's history as a welder was one of his numerous risk 
factors for the development of heart disease.  He stated that 
"[t]he relative role of this exposure when compared to known 
risk factors is uncertain."

An April 2005 statement from a VA cardiologist notes the 
veteran's long history of smoking as well as his diagnoses of 
diabetes and hyperlipidemia.  The cardiologist opined that it 
is possible that the veteran's history of welding contributed 
to his coronary artery disease, but stated that he did not 
have the professional expertise to provide any further 
comment.  

A November 2005 VA medical opinion notes the veteran's 
history of alcohol use, smoking beginning at age 12 or 13, 
diabetes and obesity.  It was also noted that the veteran's 
father died from heart problems at age 25.  The physician 
noted that both smoking and welding are known to contribute 
to heart problems.  However, the physician was unable to 
state whether the veteran's history of welding contributed to 
his development of ischemic heart disease and, ultimately, to 
his death, without resorting to speculation.

In December 2005, the appellant submitted an excerpt from the 
International Journal of Occupational Environmental Health 
entitled "Welding and Ischemic Heart Disease" and a copy of 
an article from the American Heart Association entitled 
"Risk Factors and Coronary Artery Disease."  The "Welding 
and Ischemic Heart Disease" article cited a study which 
found an increased mortality due to ischemic heart disease 
among welders in the 1970 and 1990 censuses.  The "Risk 
Factors and Coronary Artery Disease" article noted the 
following major risk factors in the development of coronary 
artery disease: increasing age, male gender, heredity, 
tobacco smoke, high blood cholesterol, high blood pressure, 
physical inactivity, obesity and overweight and diabetes 
mellitus.  Stress and too much alcohol were also noted to be 
contributing factors.  

Pursuant to the Board's referral of this case for a VHA 
medical advisory opinion, a VA cardiologist reviewed the 
veteran's claims files and responded to the following 
question posed by the Board:  Is it at least as likely as not 
(a 50 percent or better probability) that the ischemic heart 
disease which was a cause of the veteran's death resulted 
from his exposure to welding fumes in service?  In March 2007 
the board certified cardiologist noted the veteran's history 
of hyperlipidemia, Type II diabetes mellitus, alcohol abuse 
(12 beers per day for the final 15 years of his first 
marriage) and tobacco abuse (1.5-2 packs per day from age 12 
until age 52), and noted the medical opinions already of 
record.  He also noted the medical literature regarding 
welding and coronary artery disease submitted by the 
appellant.  He stated, "This limited data is suggestive (but 
not definitive) that welding is associated with an increased 
risk of heart disease."  He also opined:

After careful review of the medical 
records of the [veteran] and of the 
opinions of the physicians, I have come 
to the opinion that the [veteran's] death 
was largely secondary to the presence of 
the traditional, more established risk 
factors present.  Although his 39 months 
spent in the service as a 
welder/blacksmith could have played a 
role, it most likely is minor (10-20%) 
and overshadowed by the more established 
risk factors present.  (e.g [sic] tobacco 
abuse, diabetes and hyperlipidemia).
        
Pursuant to the Board's referral of this case for a more 
definitive VHA medical opinion, a VA cardiologist reviewed 
the veteran's claims files and responded to the following 
question posed by the Board: Is it at least as likely as not 
(a 50 percent or better probability) that the veteran's 
ischemic heart disease which proved fatal in September 2002 
was causally related to his exposure to welding fumes during 
military service?  [The cardiologist was requested to comment 
specifically on the VA medical opinions and the private 
medical opinions, including by Drs. L.W.G., D.G. and M.L.H, 
that were already of record, as well as the reference 
materials provided by the appellant and her representative.]  

In the November 2007 opinion, upon reviewing the veteran's 
claims files, a board certified cardiologist of 29 years, 
noted his history of smoking from age 12 or 13 to age 53, 
along with a history of heavy alcohol intake.  He also noted 
that the veteran's father died at age 25 of heart disease, 
although it was not clear whether this was ischemic heart 
disease.  The cardiologist addressed all the medical opinions 
of record.  Regarding the October 2001 opinion from Dr. 
L.W.G., he noted that this opinion was vague, and that no 
bases for the opinion were provided.  Regarding the opinions 
provided by Dr. D.G., he noted that the October 2002 opinion 
was vague.  The February 2003 opinion which deemed welding to 
be the most significant cause in the veteran's development of 
ischemic heart disease was "preposterous" and undermined 
Dr. D.G.'s credibility as a physician because he ignored the 
veteran's smoking and alcohol intake, much more important and 
proven factors in the development of ischemic heart disease.  
Regarding the opinion of Dr. M.L.H., this opinion was also 
deemed vague in that it did not state with certainty that the 
veteran's ischemic heart disease was causally related to his 
exposure to welding fumes.  He noted that, in November 2005, 
the VA physician was unable to provide an opinion without 
resorting to speculation.  Regarding the medical research 
materials submitted by the appellant, the consulting 
cardiologist noted that several studies had found some degree 
of association between welding and high cardiac mortality; 
however, an association does not provide a causal link.  
Moreover, the "Welding and Ischemic Heart Disease" article 
also noted that the prevalence of tobacco smoking is higher 
in welders than non-welders.  He further noted that his own 
research of the OSHA website did not reveal any conclusion 
that welding contributes to ischemic heart disease; his own 
research of the National Institute for Occupational Safety 
and Health's website did not list welding among risk factors 
for heart disease.  He found, therefore, that although a few 
reports may be suggestive, there is no clear evidence that 
exposure to welding fumes, per se, increases the risk of 
ischemic heart disease and cardiac death, even years after 
the exposure.  The consulting cardiologist concluded:

Because I don't believe it is clearly 
established that exposure to metal fumes 
from welding is a causative factor in 
ischemic heart disease, I don't accept 
the argument that this veteran's 39 
months of welding should appropriately be 
considered evidence that the welding 
played even a minor role in his ischemic 
heart disease. . . . Therefore, in my 
professional opinion I do not think that 
it is at least as likely as not (a 50% 
percent [sic] or better probability) that 
the ischemic heart disease which proved 
fatal in September 2002 was causally 
related to his exposure to welding fumes 
during his military service.

In a February 2008 opinion, Dr. D.G. noted that he had 
reviewed the veteran's claims file, and it was his opinion 
that the veteran's 39 month exposure to welding fumes during 
his military service was as likely as not a contributing 
factor in his death.  Dr. D.G. noted the veteran's risk 
factors for coronary artery disease, including smoking, 
family history and hyperlipidemia, but opined that "this 
clearly accelerated form of coronary artery disease was in 
excess of what would have been anticipated for those risk 
factors."  He opined that the role of welding fumes in the 
veteran's ischemic events "must be considered at least 
contributory because of the severity, early onset, and 
absence of more profound explanations for such a young man."  
He also noted that the veteran's many other risk factors 
(diabetes, hypertension and obesity) developed in the years 
subsequent to his first ischemic attack, and therefore could 
not be considered contributory.

In a February 2008 opinion, the veteran's daughter, a 
registered nurse with experience in the surgical open heart 
arena, noted that the onset of the veteran's coronary artery 
disease was at a very young age.  She stated that after 
reading several articles on the subject, she believes that 
the veteran's early onset of coronary artery disease was 
related to his exposure to welding fumes.  She further stated 
that while she does not believe welding to be the sole cause, 
it was a contributing factor.  

In a March 2008 opinion, a family friend of the veteran, a 
registered nurse with experience in open heart surgery, 
stated that the veteran had early onset of advanced cardiac 
disease.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §  3.312.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  For veterans who served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic diseases, such as cardiovascular 
disease and diabetes mellitus, are presumed to have been 
incurred in service if they were manifested to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

The veteran's death certificate shows that the cause of death 
was post-cardiac arrest, resuscitated, due to ischemic heart 
disease, due to insulin dependent diabetes.  Other 
significant conditions contributing to his death were renal 
insufficiency and liver failure, post arrest.

The veteran's service medical records are silent for evidence 
of ischemic heart disease, diabetes, renal insufficiency, or 
liver failure.  In addition, there is also no indication that 
either heart disease or diabetes was manifested to a 
compensable degree in the applicable presumptive period 
following the veteran's discharge from active duty.  In fact, 
as noted above, contemporaneous medical evidence of record is 
silent for these disabilities until many years after the 
veteran's military service.  

Moreover, following a review of the veteran's claims folder 
in November 2007, a VA board certified cardiologist with 29 
years of experience opined that it is not at least as likely 
as not that the ischemic heart disease which proved fatal to 
the veteran in September 2002 was causally related to his 
exposure to welding fumes during his military service.  The 
VA cardiologist pointed to the presence of other proven 
factors in the development of ischemic heart disease, namely 
the veteran's history of smoking from age 12 or 13 to age 53, 
his history of heavy alcohol intake, and a family history of 
heart disease (specifically, his father who died at age 25 of 
heart disease).  The VA physician specified additional 
reasons for his conclusion, including the lack of definitive 
scientific proof to clearly establish that exposure to metal 
fumes from welding is a causative factor in ischemic heart 
disease and the number of years between the veteran's 
exposure to welding fumes and his diagnosis of heart disease, 
and framed his conclusion in terms of medical certainty, as 
noted above. 

The Board finds the November 2007 opinion more persuasive 
than those provided by the other VA and private physicians as 
noted above.  Initially, the Board notes that neither the 
November 2005 VA physician's statement nor the March 2008 
private nurse's statement includes an opinion as to whether 
the ischemic heart disease which was a cause of the veteran's 
death resulted from his exposure to welding fumes in service.  

In addition, the October 2001 Dr. LW.G. opinion, the October 
2002 Dr. D.G. opinion, the June 2004 Dr. M.L.H opinion, the 
April 2005 VA opinion and the March 2007 VHA opinion are all 
speculative ("could cause," "may be contributory," "[t]he 
relative role of this exposure . . .  is uncertain," "it is 
possible," and "could have played a role") in nature.  The 
Court has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The February 2008 opinion from the veteran's daughter (a 
registered nurse) notes the onset of his coronary artery 
disease at a very young age.  After reading several articles 
on the subject, she maintains that the veteran's exposure to 
welding fumes was a contributing factor to his early onset of 
coronary artery disease.  However, unlike the November 2007 
VHA expert, she did not discuss the validity of the medical 
studies upon which she relies.  Nor did she address the 
veteran's other (and better known) risk factors for the 
development of heart disease.

Regarding the remaining opinions by Dr. D.G., although he 
opined in February 2003 that the veteran's exposure to 
welding fumes in service was the most significant 
contributing factor to his heart disease and his death, in 
May 2004 he amended his opinion, conceding that it was an 
overstatement of the evidence to say that exposure to welding 
fumes was the most significant contributing factor to the 
veteran's heart disease.  Then, in February 2008, he stated 
unequivocally that the veteran's 39 month exposure to welding 
fumes during his military service was as likely as not a 
contributing factor in his death.  He noted the veteran's 
other risk factors for coronary artery disease, including 
smoking, family history and hyperlipidemia, but opined that 
"this clearly accelerated form of coronary artery disease 
was in excess of what would have been anticipated for those 
risk factors."  However, Dr. D.G. did not explain the 19 
year interval between the veteran's exposure to welding fumes 
and his initial diagnosis of heart disease; did not address 
the November 2007 VHA opinion against the appellant's claim; 
and did not cite any medical studies linking welding fumes to 
the onset of heart disease.  Rather, he opined that there was 
a link essentially because of an "absence of more profound 
explanations for such a young man."  Notably, Dr. D.G. is a 
family physician, whereas the November 2007 VHA opinion-
providing physician is a board certified cardiologist.

As the preponderance of the evidence is against this claim, 
it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


